Mr. Justice Aldrey
delivered the opinion of the court.
Two reasons are alleged by the appellant for a reversal of the judgment convicting him of carrying prohibited arms —(1st) that the place where the act was committed was not shown and therefore the trial court had no jurisdiction of the case, (2nd) that the judgment is contrary to the evidence which was weighed erroneously.
In the information it was charged that the accused was carrying the arm'at Naranjito, and at the trial it was shown that he did so in the house of Maria Villanueva, on the banks of the Rio Grande in the ward of Guadiana of Naran-jito. It was thus proved beyond a reasonable doubt that the trial court had jurisdiction.
As regards the second ground of appeal it is sufficient to say that the accused and another witness testified that *2María Villanueva, the accused’s sweetheart, shot herself and that when she fell the accused took the weapon from her and shot himself. Witness Maria Villanueva contradicted that statement by declaring that the accused called her outside of her house and that when she was going out he fired at her with a revolver which he carried. In view of the contradiction the court decided against the accused, and from an examination of the records we see no ground for admitting that the evidence was erroneously weighed.
The judgment appealed from is affirmed.
Mr. Justice Hutchison took no part in the decision of this case.